Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 07/14/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 
As an initial matter, the rejection under non statutory double patenting for claims 1-20 have been withdrawn in view of applicant's terminal disclaimer.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 8 and 15, the closest prior art Cook et al. (US Patent 8, 493,383 B1) teaches a depth ray shader stored in the memory and executable to receive a depth map defining a depth in association with each of a plurality of pixels forming a three-dimensional scene; provide an instruction executable by a graphics engine to apply a depth ray layer to a select portion of the three-dimensional scene; the depth ray 
Day et al. (US Pub 2018/0174355 A1) teaches define a color gradient between a first pixel value and a second pixel value, wherein each sequential step in the color gradient between the first pixel value and the second pixel value is associated with a corresponding depth of increasing magnitude and assume a pixel value selected from the color gradient.
For claim 1, 8 and 15, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
apply a depth ray layer to a selection of pixels in the three-dimensional scene surrounding a foreground object, the depth ray layer altering each pixel of the selection to assume a pixel value within the range encompassed by the color gradient that corresponds to the depth associated with the pixel by the depth map, the foreground object being comprised of pixels with values excluded from the color gradient.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613